DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of the amendment filed 10/13/2021.
Election/Restrictions
Newly submitted claims 32- 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to the same species as Group I in the restriction requirement of 08/24/2021, and represent a non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant includes the phrase “ as well as a polymer with thermally-labile backbone bonds” in the amended claims which opens the claims to rejections under 35 USC 112, second paragraph, as well as the same art rejection. The specific rejections are as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because of the use of the phrase “ as well as a polymer with thermally-labile backbone bonds” because the metes and bounds of the claimed Markush Group is indefinite with the inclusion of this phrase. Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2016/0058702 A1 (University of Michigan) .
University of Michigan discloses a composition comprising a micelle including a plurality of hydrophobic agents [0005]. The particles may be metal nanoparticles that are effected by magnetic current.  These nanoparticles may comprise a plurality of amphiphilic polymer regions [0008], and at least one therapeutic agent. The amphiphilic polymer has amphiphilic and hydrophobic regions. The hydrophobic regions are located in the central region of the micelle, and the hydrophilic region is located outwards from the central region, forming the outer boundary of the micelle (see Figure 16; [0008]. A portion of the magnetic particles and therapeutic agents are located in the center of the .


Allowable Subject Matter
 Claims 22-31  are allowed.
Conclusion
	Correction of the claims by eliminating the non-elected group of claims (32-40), and deleting the phrase “ as well as a polymer with thermally-labile backbone bonds” would place the application in condition for allowance.

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS A AZPURU/               Primary Examiner, Art Unit 1617                                                                                                                                                                                         
caz